Citation Nr: 0722686	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to August 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Central Office hearing was held before the undersigned; a 
transcript of this hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial review.


FINDING OF FACT

There is no clear and umistakable evidence that the veteran's 
left knee disability existed prior to service; left knee 
arthritis was not manifested in the first postservice year; 
and a preponderance of the evidence is against finding that 
the veteran's current knee disability is related service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  Notice was also provided in August 2006.  March 2006 
correspondence informed the veteran of disability rating and 
effective date criteria, in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist, the RO has been unable to 
obtain the veteran's service medical records as it was 
determined that they were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The Board 
recognizes that there is a heightened duty to assist in this 
case.  Significantly, the RO sought alternate source 
development of the evidence.  However, NPRC has been unable 
to reconstruct the record, and found no Surgeon General's 
Office (SGO) abstracts of treatment for the veteran.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  VA has arranged for the veteran to be examined.  He 
has not identified any pertinent records that are 
outstanding.  Evidentiary development is complete to the 
extent possible.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

B.  Factual Background

As noted, the veteran's service medical records are not 
available for review.  DD Form 214 reflects that his military 
occupational specialty was clerk typist.

Private medical records from 1992 to 1994 from Central 
Indiana Sports Medicine include a November 1992 treatment 
record.

A November 1992 private medical record indicated the veteran 
had a thirty year history of knee problems.  The veteran's 
medical history noted that he had a medial meniscectomy of 
the left knee and an arthroscopic examination in 1987.  He 
again underwent left knee surgery in 1990.  He had a current 
diagnosis of severe degenerative disease of the left knee and 
underwent total knee replacement.  In January 1994, due to 
superior patella fibrous scarring secondary to the left knee 
replacement, he underwent arthroscopic scar removal.

In a February 2004 statement, the veteran reported that he 
had a knee injury in March 1954 as a result of a snow skiing 
accident and that a family physician diagnosed torn or 
damaged ligaments.  He added that he brought these records 
with him to the military induction center and that the 
military doctors noted the injury but inducted him into 
service anyway.  He stated that approximately 4 to 5 years 
later (see infra that it is clarified by the veteran as weeks 
not years) at basic training in Fort Leonardwood, Missouri, 
he was ordered to the hospital for further examinations and 
x-rays.  He indicated that he was then offered a medical 
discharge but that he refused to accept it.  Reportedly, the 
doctors ordered him a permanent "easy duty" order which 
excused him from any prolonged marching or standing.  The 
veteran, however, did not comply with the order and took 
"APC" for the pain.  

Private records from July to August 2004 from K.M., M.D. show 
that there was revision done on the tibial component of the 
veteran's left knee.

On VA joints examination in October 2004, the veteran's 
claims file was reviewed.  The veteran reported that he 
suffered a severe left knee sprain in 1954 while skiing and 
that it almost completely healed.  He reported that he 
started to complain of left knee pain in basic training, 
especially with running or squatting.  He added that after 
separation from service, he complained of increased left knee 
pain and that his first arthroscopic surgery was in 1972, for 
removal of a torn medial meniscus.  The veteran related that, 
in 1992, he underwent total knee replacement.  His current 
complaints were mild left knee pain with flare-ups of pain 
and limited range of motion. The examiner diagnosed a sprain 
of left knee in 1954 and aggravation of the left knee 
condition with multiple sprains in 1956.

In January 2005, the veteran clarified his earlier claim in 
his notice of disagreement.  He reported to Ft. Leonardwood 
approximately 4 to 5 weeks (not years) after entrance into 
service.

At the May 2007 Central Office hearing, the veteran submitted 
undated pictures of him on a sleigh as proof of his ski 
accident.  He stated that, in March 1954, he hit a patch of 
ice while skiing that resulted in torn cartilage in his knee 
joint.  He also raised questions about his destroyed service 
medical records and his VA examination.  He testified that 
all left knee treatment records prior to 1992 have been 
destroyed. 

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

If certain chronic diseases (e.g., arthritis) are manifested 
to a compensable degree in the first year following the 
veteran's discharge from active duty, they may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Every veteran who served on active duty for at least six 
months is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
the injury or disease existed before acceptance and 
enrollment was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to natural progress of the pre-existing condition.  
See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 
2004).

The veteran contends that a preexisting left knee disorder 
was aggravated in service.  The medical evidence clearly 
establishes that the veteran has a current left knee 
disability as the record contains diagnoses of severe 
degenerative disease as well as various surgeries that 
included total left knee replacement.  The question that 
remains is whether such disability is related to service.  

The veteran's left knee is presumed to have been sound on 
entry as there are no service medical records available to 
show otherwise nor has any evidence to that effect been 
received.  In order to rebut the presumption, there must be 
clear and unmistakable evidence that his left knee disability 
pre-existed service.  See 38 U.S.C.A. §§ 1111, 1137.  Records 
from the veteran's 1954 ski accident were apparently 
destroyed; the only evidence of record in support of a pre-
existing left knee disorder was undated photographs depicting 
the veteran after the accident, being taken somewhere on a 
sleigh; the veteran's own accounts of the ski accident and 
the VA examiner's diagnoses of a pre-service left knee sprain 
and subsequent aggravation in service.  However, the 
photographs, veteran's accounts of the ski accident, and 
diagnoses are not clear and unmistakable evidence that he 
suffered a knee injury prior to service.  While the veteran's 
testimony is credible regarding a preservice left knee 
injury, he is a layperson, untrained in determining medical 
diagnosis; his own opinion that he had a left knee disability 
going into service is not competent evidence.  Likewise, 
while the photographs reflect some sort of injury, it is not 
conclusive evidence that a preexisting knee injury had not 
resolved in the two years that passed between the date of the 
injury and service.  As for the VA physician's diagnosis, 
which appears to supports the veteran's contention regarding 
aggravation, he provides no explanation for his opinion.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The physician's opinion did not include any 
such rationale nor does the record contain any clinical data 
of a preexisting injury or of aggravation in service to 
support it.  Consequently, the presumption of soundness is 
not rebutted.

There is no evidence that a left knee disorder was manifested 
in service.  Service medical records are not available and no 
evidence has been obtained that reflects left knee problems 
in service.  Moreover, there is no evidence of the left knee 
disability bothering the veteran immediately after service.  
In particular, there is no evidence that left knee arthritis 
was manifested in the first postservice year.  Accordingly, 
service connection for a left knee disability on the basis 
that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112), is not warranted.


The veteran contends that his left knee was first operated on 
in 1972, although medical records do not reflect any surgery 
prior to 1987.  Regardless, such a lengthy interval between 
service and the initial postservice manifestation of a 
disability for which service connection is sought (here, 
either fourteen years by the veteran's account or 30 years 
based on medical records) is, of itself a factor for 
consideration against a finding that a disability was related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) 

As the preponderance of the evidence is against the claim, it 
must be denied.


ORDER

Entitlement to service connection for left knee disability is 
denied.



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


